DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021/09/17 has been entered.
 	This Office action is in response to Applicant's amendment filed 2021/09/17. Applicant has amended claims 1-3 and 19-20. Currently, claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0142017 A1) in view of Yokoi et al. (US 2004/0121937 A1) Polard et al. (US 2009/0036344 A1) as evidenced by Skee (US 7,671,001 B2).
Regarding claims 1-7, 10-11, 15-16 and 19-20,  Peters teaches a liquid composition for removing photoresist from electronic substrates (abstract, 2: 11-18) comprising;  I)- dimethyl sulfoxide (claims 1, 6, 15, 19-20) in the amounts of 20-90 w%; [2: 45-47, clm. 1],  II)- Quaternary ammonium hydroxide (claims 1-3, 6, 15, 19-20) such as dimethyldipropylamine hydroxide (DMDPAH) in the amounts such as 1 w% and 3.5 w%; [4: 49-55],  III)- alkanolamine (claims 1, 4-7, 15-16, 19-20) such as monoethanol- amine in the amounts such as 1 w% to 70 w%; [2: 59-60, 6: 44-46],  IV)- corrosion inhibitor in the amount of 500 ppm to 5 w%; [5: 61, 7: 44-47, table 10],  V)- water in the balance of stripping solution in small amounts less than 10% or less than 5 w%; [4: 60-62], and VI)- surfactants (claim 11) in the amounts of 0.01-3 w%; [5: 33-35].  The composition is construed as being free of tetramethylammonium hydroxide since it could be replaced by other alternative functional equivalent ingredients as taught by Peters; [4: 49-55].  
	Regarding claim 1,  Peters does not, expressly, teach the quaternary ammonium hydroxide having at least one alkanol group.  However, the analogous art of Yokoi teaches a composition for cleaning electronic substrates’ surface comprising   

Regarding claims 1 and 19-20,  Peters does not teach a copper salt as the first corrosion inhibitor.  However, the analogous art of Polard teaches a resist stripper and cleaning composition for electronic substrates comprising copper salts such as copper nitrate; [0010, 0029, 0034, 0036].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add the copper salt of Polard to Peters composition with the motivation of enhancing the surface protection (inhibiting corrosion) spectrum of the composition as taught by Polard above.  
Regarding claims 1 and 17-20,  Peters does not teach the instantly claimed freezing point. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. freezing point, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 13-15,  Peters teaches corrosion inhibitors (i.e. the second corrosion inhibitor) such as resorcinol; [5: 61, 7: 41-47, table 10].
Regarding claim 20,  Peters teaches a method of cleaning resist from a substrate by contacting the resist on a substrate (i.e. immersing into solution, coating the surface with the stripping composition…) and finally removing the substrate from the solution and rinsing it with water; [7: 57-67, 8: 25-28].  Please note that the limitations of stripping composition is addressed above for claims 1, 15, 16 and 19 identically.

Regarding claims 1 and 20,  Peters teaches two set of claims wherein the first set (claims 1-15) teaches a photoresist stripping composition which is devoid of dimethyl sulfoxide (DMSO) and comprises quaternary ammonium hydroxides. Alternatively, Peters teaches another embodiment (7: 7-26) wherein the photoresist stripping composition do comprise dimethyl sulfoxide and “apparently” it does not include quaternary ammonium hydroxide. It is important to note that, Peters does not .

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0142017 A1) in view of Yokoi et al. (US 2004/0121937 A1) Polard et al. (US 2009/0036344 A1) evidenced by Skee (US 7,671,001 B2), as applied to claim 1, and further evidenced by McMillen et al. (US 2009/0032144 A1).
Regarding claims 8-10 and 12, the applied nitrate salt is stated as being copper nitrate hemi pentahydrate which is chemically the same compound (but somewhat with different crystalline structure and highly water soluble) is construed as an analog form.  The rejection is based on close structural similarity (analogous) between chemical compounds.  This is founded on the expectation that compounds similar in structure will have similar properties.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that [MPEP 2144.09].  Furthermore, this is evidenced by the prior art of McMillen by teaching a pretreatment metal surface treatment composition (a metal surface cleaning composition before coating) comprising a copper nitrate salt such as copper (II) nitrate hemipentahydrate in the amounts of 20 ppm (0.0002%); [0090, 0096]. At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to copper salt of McMillen instead of copper (II) nitrate as taught by McMillen.  Note that the amount of corrosion inhibitor (claim 10) is taught by Peters as addressed above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on instant combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the relevant arguments, that are not addressed in previous actions, are responded to briefly.
A-  In response to applicant’s argument regarding McMillen and Peters is moot since the prior art of Polard is applied.  On the question of impermissible hindsight  (page 12) for addition of copper salt to peters, it is noted that; , it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
B-  Regarding the new argument on the newly added limitation, to claim 1, of “quaternary ammonium hydroxide having at least one alkanol group, this is addressed by prior art of Yokoi and is not persuasive.  Please see the corresponding paragraph above.
C- The argument on the issues of presence dimethyl sulfoxide and dimethyl sulfoxide, is addressed in previous actions and also is addressed in the body of rejection above.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.R.A./
Examiner, Art Unit 1767
2021/09/29 


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767